Citation Nr: 1230964	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating greater than 10 percent disabling for posttraumatic stress disorder (PTSD) prior to March 16, 2010.  

2.  Entitlement to a rating greater than 30 percent disabling for PTSD beginning March 16, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1962 to December 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The August 2003 rating decision granted service connection for PTSD and assigned a noncompensable rating effective February 21, 2003.  The April 2004 Statement of the Case increased the rating to 10 percent disabling, also effective February 21, 2003.  A July 2010 rating decision then staged the rating, assigning a 30 percent rating but only effective March 16, 2010.  As the 10 and 30 percent respective ratings are less than the maximum under the applicable criteria, and the Veteran has not expressed satisfaction with the ratings, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to March 16, 2010, the Veteran's PTSD was not manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning March 16, 2010 occupational and social impairment with reduced reliability and productivity due to PTSD symptoms is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for PTSD prior to March 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating greater than 30 percent for PTSD beginning March 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2004 Statement of the Case provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2010 Supplemental Statement of the Case readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).

The Veteran's pertinent treatment records have been secured.  The VA examination in March 2010 is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA must consider assigning staged ratings in all increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Diagnostic Code 9411, which provides a 10 percent rating when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

Assigned Global Assessment of Functioning (GAF) scores are based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

Prior to March 16, 2010

The competent evidence of record dated prior to March 16, 2010, does not support greater than a 10 percent rating for PTSD.  The medical evidence does not show that the Veteran had a depressed mood.  While he was noted to have an anxious mood at the April 2003 VA examination, the Veteran did not report and it was not noted that his anxiety caused impairment, or that he experienced suspiciousness, or panic attacks.  He reported variable sleep but such was not noted to cause impairment.  On mental status examination, no memory loss was shown; the Veteran's immediate and recent memory was intact and he had good remote memory.  The examiner noted that although the Veteran was retired, there was no showing of inability to complete occupational tasks or activities of daily living.  

Most critically, the evidence does not reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported at the April 2003 VA examination that he had two children with whom he had excellent relationships and reported an active interest in the Shiner's organization, plus many friends with whom he socialized regularly.  Further, the GAF score assigned at that examination, 60, is ordinarily assigned for moderate PTSD symptoms, but the evidence of record for this period does not establish that the Veteran's PTSD symptomatology, and the consequent occupational and social functioning, were more than mild.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43,186 (1995).  Accordingly, a rating in excess of 10 percent prior to March 16, 2010 is not warranted.

Beginning March 16, 2010

The competent evidence of record dated beginning March 16, 2010, does not support greater than a 30 percent rating for PTSD.  While the examiner noted that the Veteran's reports were at times circumstantial and that he was focused on his physical functioning and health issues, he was able to be redirected and convey his thoughts.  There was no evidence of panic attacks, difficulty understanding complex commands, or impairment of short- or long-term memory, judgment or abstract thinking.  

There is some evidence of disturbances of motivation and mood.  At the March 2010 VA examination, he reported disturbing dreams of trauma, hypervigilance, intellectualized anger, variable sleep patterns from 5 to 13 hours of sleep per night, isolation from others, and regular avoidance of Vietnam materials.  However, he also acknowledged maintaining frequent contact with his daughter, and reported an outstanding relationship with his grandchildren.  He also remained engaged in quasi-occupational activities such as outdoor chores and Shiner's events.  He also reported enjoying reading historical novels, and had no impairment with respect to activities of daily living.  Thus, with respect to the most critical factors in rating PTSD, that of occupational and social functioning, it appears that despite disturbances in mood due to current stressors such as the current administration's policy objectives and his personal health issues, he maintained good social and quasi-occupational relationships.  To that end, the March 2010 VA examiner assigned a GAF score of 58, which is consistent with a 30 percent rating for moderate PTSD symptoms, especially in light of the Veteran's report that he continued to receive no mental health treatment.  Accordingly, a rating in excess of 30 percent from March 16, 2010 is also not warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of PTSD, but those symptoms are not present.  The diagnostic criteria also adequately describe the PTSD's severity and symptomatology over the appeal period, as higher evaluations exist within the rating criteria which contemplate a more serious level of social and occupational functioning not present in the Veteran.  Although a TDIU rating was assigned by the April 2004 rating decision, that award was predicated on the Veteran's musculoskeletal disabilities, not his PTSD.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence of record does not support higher ratings at any point during the appeal period.  See Hart, 21 Vet. App. at 507-08.  There is no doubt to be resolved, and the claims for higher ratings must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 10 percent disabling for PTSD prior to March 16, 2010 is denied. 

Entitlement to a rating greater than 30 percent disabling for PTSD beginning March 16, 2010 is denied.  



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


